Citation Nr: 0100055	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  99-15 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1965 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  


REMAND

The veteran contends that he incurred or aggravated 
degenerative joint disease of the left shoulder during active 
service.  During the pendency of this appeal, on November 9, 
2000, the President signed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475 (2000), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law also does not contain the requirement that a 
claim be "well grounded" as a prerequisite to the duty to 
assist, and instead requires more generally that VA assist a 
veteran with the facts pertinent to his claim.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his representative of information required 
to substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

The Veterans Claims Assistance Act of 2000 establishes very 
specific requirements for giving notice to claimants of 
required information and evidence (see Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (to be codified at 38 U.S.C. § 5103-5103A)).  
After receiving an application for benefits, VA is required 
to notify the claimant and the claimant's representative of 
any information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.  If VA is unable to obtain 
information, it must notify the claimant of which records 
have not been secured, explain the efforts made to obtain 
those records, and describe any further action which VA will 
take.  If the records sought are Federal department or agency 
records, VA must continue its efforts unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain them would be futile.

In relation to the present appeal, the veteran's service 
medical records show that in July 1965 the veteran fell from 
his bunk and injured his left arm.  The x-ray report was 
negative and he was given a sling to wear.  In November 1965, 
the veteran reported a history of repeated sprains of the 
left shoulder during the previous six months.  Upon 
examination, the left shoulder exhibited tenderness and a 
painful range of motion.  The x-ray revealed changes of the 
distal portion of the clavicle, the coracoid process, and the 
scapula.  The physician wrote that the x-rays suggested 
possible congenital deformity or the clavicle and coracoid. 

The veteran sustained multiple fragment wounds to the left 
side of his body in March 1967 when a land mine exploded in 
his vicinity.  He was diagnosed with superficial wound 
fragments of the left face, left ear, left scalp, left arm, 
left leg, left back, neck, and both shoulders.  No nerve or 
artery involvement, or penetrating wounds were noted.  It was 
observed that the veteran had literally hundreds of 
abrasions.  In December 1967, the veteran complained of 
falling and hitting or injuring his left arm.  Physical 
examination made no findings and he was given pain 
medication.  At a service separation examination in February 
1968, the veteran reported a history which included painful 
or trick shoulder. 

A VA examination of April 1968 noted asymptomatic, 
nondisfiguring fragment wounds over the left shoulder.  VA 
outpatient records show that an x-ray of the left shoulder 
performed in March 1982 revealed the presence of degenerative 
changes.  The veteran was seen again in March and October 
1983 due to left shoulder pain and decreased range of motion.  
He was assessed with osteoarthritis.  In October 1995 and 
February 1996, the veteran complained of increasing pain and 
limitation of motion of the left shoulder.  The x-ray report 
showed advanced degenerative changes.

During a VA examination in August 1996, the veteran 
complained of left shoulder pain.  Upon examination, he had 
difficulty raising his left arm above the horizontal, but 
there was no atrophy of the shoulder.  An x-ray revealed 
severe degenerative joint disease involving the 
acromioclavicular joint and the glenohumeral joint.

VA clinical records show that the veteran continued to be 
followed for degenerative joint disease of the left shoulder 
from 1996 through 1998.  In November 1998, he complained of 
progressively worsening left shoulder pain for 20 to 30 
years.  Physical examination found limitation of motion, and 
he was assessed with osteoarthritis and was continued on 
Motrin.  The associated x-ray report disclosed severe 
degenerative joint disease of the acromioclavicular joint and 
the glenohumeral joint.

Under these circumstances, further review by the RO on the 
merits with consideration of the benefit of the doubt 
provisions of 38 U.S.C.A. § 5107(b) (which was essentially 
retained under the new legislation) should be accomplished to 
afford the veteran due process of law.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b)).  With regard to post-service records, the RO on 
remand should ensure that the veteran is provided with the 
opportunity to provide an accurate medical history of 
treatment for his claimed disability since service.  The RO 
should then ensure that the assistance set forth in the 
Veterans Claims Assistance Act to obtain such records is 
accomplished.

Finally, the Board notes that the veteran sustained injuries 
to his left shoulder in service, including shrapnel wounds 
(for which service connection has been established), and had 
abnormal x-ray findings in service.  He presently has a 
diagnosis of severe degenerative joint disease of the left 
shoulder.  However, the veteran has not been afforded a VA 
examination in relation to his claim and the record does not 
contain a medical opinion concerning the etiology of his left 
shoulder disability.  Under the recently enacted legislation, 
VA examinations and opinions are required if certain criteria 
are met.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5103A).  Given these amended 
statutory provisions regarding assistance to the veteran and 
the absence of a medical examination report regarding current 
diagnosis and relationship to service, the Board is of the 
opinion that it may not properly proceed with appellate 
review until additional development has been accomplished.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his left shoulder 
disability, and that he furnish signed 
authorizations for release to VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.  The RO should document 
all reasonable efforts to obtain such 
records.

2.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination in connection with his 
service connection claim.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
clinical and special test findings should 
be reported.  The examiner should clearly 
report the nature, extent, and etiology 
of any currently diagnosed disability.  
As to any such left shoulder disability 
which is diagnosed, the examiner should 
offer opinions as to the following: a) 
whether it is at least as likely as not 
that any diagnosed left shoulder 
disability, including arthritis, is 
etiologically related to the veteran's 
military service, including left shoulder 
injuries in service in July 1965 and 
December 1967, and a shrapnel wound 
injury to the shoulder in March 1967; and 
b) if any left shoulder disability is 
determined to have preexisted service, 
whether it is at least as likely as not 
that any preexisting left shoulder 
disability was aggravated by active 
service (that is, whether any preexisting 
left shoulder disability increased in 
severity in service, and whether any 
increase was beyond a normal progression 
of the disease).  A complete rationale 
for any offered opinion with specific 
references to the record must be provided 
by the examiners.  The examiner should 
indicate in writing that he or she 
reviewed the claims file and evidence of 
record in conjunction with the 
examination and opinions. 

3.  The RO should review the claims files 
and undertake any other necessary action 
to comply with the new assistance to the 
veteran requirements under the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000). 

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether service connection is 
warranted.  If the benefit sought on 
appeal remains denied, the RO should 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The veteran and his representative 
have the right to submit additional evidence and argument in 
support of the matter addressed in this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


